Graves, C. J.
The court committed no error in directing a verdict for defendants. The plaintiff bases his right to recover on this writing:
*80“ AlpeNA, Mich., Dec. 5, 1879.
•We agree to sell Malcolm McDonald one million feet of Norway, in town 28 N., 8 E., on our lands along Alger E. E.; said Norway to be suitable for making square timber; and will make a contract with him, giving him the right to go on said lands and cut and remove said timber on payment for the same.
The price of said Norway to be $1.50 per M. board measure, and said timber to be selected Norway. "We do not guaranty any certain amount of timber on said lands that McDonald will take, but do say there is one million feet of good Norway, and more.
BewioK, CoMstooK & Co.”
This instrument was not a contract. It was simply an. offer to make one, with a statement of the terms. There was no mutuality. It was the act alone of the defendants, and it was not supported by any duty or obligation of the plaintiff, or of any other person, or by any form of consideration whatever, and there was no averment of acceptance by the plaintiff. There is no appearance of a cause of action. The Governor, Guardians, &c. of the Poor of Kingston-upon-Hull v. Petch 28 E. L. & E. 470; Lees v. Whitcomb 5 Bing. 34; Sykes v. Dixon 9 A. & E. 693; James v. Williams 5 B. & Ad. 1109 ; Tucker v. Woods 12 Johns. 190; Quick v. Wheeler 78 N. Y. 300.
It is needless to inquire concerning other objections.
The judgment must be affirmed with costs.
The other Justices concurred.